       CASE 0:20-cv-02250-WMW-TNL Doc. 27 Filed 11/02/20 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Paula M. Overby,                                     Case No. 20-cv-2250 (WMW/TNL)

                           Plaintiff,
                                                ORDER GRANTING MOTION TO
      v.                                               INTERVENE

Steve Simon, in his official capacity as
Minnesota Secretary of State, and Timothy
Walz, in his official capacity as Governor
of Minnesota,

                           Defendants,

      and

Angela Craig and Jenny Winslow Davies,

      Movants/Intervenor Defendants.


      Before the Court is Movants/Intervenor Defendants Angela Craig and Jenny

Winslow Davies’s motion to intervene. (Dkt. 19.) For the reasons addressed below,

Craig and Davies’s motion to intervene is granted.

                                        BACKGROUND

      Early voting in Minnesota began on September 18, 2020. Craig, the current

United States Representative for Minnesota’s Second Congressional District, is running

for re-election. Davies, a voter in Minnesota’s Second Congressional District, has cast

her ballot for the upcoming November 2020 general election.

      On September 21, 2020, the Legal Marijuana Now Party’s (LMNP) candidate for

Minnesota’s Second Congressional District, Adam Weeks, died unexpectedly.
        CASE 0:20-cv-02250-WMW-TNL Doc. 27 Filed 11/02/20 Page 2 of 9




According to Minnesota Statutes Section 204B.13 (Minnesota Nominee Vacancy Statute),

if a “major political party” candidate1 nominated to run in an upcoming election dies after

the 79th day before the general election, the election date for that race is postponed and

votes cast in the general election for that office must not be certified. Minn. Stat.

§ 204B.13, subdiv. 2(c). The Minnesota Nominee Vacancy Statute also requires the

Governor of Minnesota to issue a writ calling for a special election to fill the seat for

which the nominee vacancy occurred. Minn. Stat. § 204B.13, subdiv. 7. That special

election shall be conducted on the second Tuesday in February of the year following the

year the vacancy in nomination occurred. Id.

       One week after the death of Weeks, Craig and Davies commenced a lawsuit

challenging the Minnesota Nominee Vacancy Statute as both preempted by federal law

and unconstitutional. This Court issued a preliminary injunction on October 9, 2020,

concluding that Craig and Davies are likely to succeed on the merits of their claim that

the Minnesota Nominee Vacancy Statute is preempted by federal law. See Craig v.

Simon, No. 20-cv-2066 (WMW/TNL), 2020 WL 5988497, at *6–7 (D. Minn. Oct. 9,

2020). Both the United States Court of Appeals for the Eighth Circuit as well as this

Court denied motions to stay that injunction on the grounds that the Minnesota Nominee

Vacancy Statute likely is preempted by federal law. See Craig v. Simon, No. 20-3126,

2020 WL 6253445, at ¶4–5 (8th Cir. Oct. 23, 2020). Four days later, on October 27,



1
     It is undisputed that the LMNP is a “major political party,” as defined by
Minnesota Statutes Section 200.02, subdivision 7.



                                            2
        CASE 0:20-cv-02250-WMW-TNL Doc. 27 Filed 11/02/20 Page 3 of 9




2020, the Supreme Court of the United States denied an emergency application to stay

this Court’s preliminary injunction. Kistner v. Craig, No. U.S. 20A73 (Oct. 27, 2020).

       Plaintiff Paula M. Overby asserts that she replaced Weeks after his death as the

LMNP candidate for Minnesota’s Second Congressional District.            Overby filed this

lawsuit on October 29, 2020, seeking declaratory and injunctive relief in the form of (1) a

declaration upholding the Minnesota Nominee Vacancy Statute as consistent with federal

law, (2) an injunction that enjoins Defendants from certifying election results for the

United States House of Representatives in Minnesota’s Second Congressional District

until the constitutionality of the Minnesota Nominee Vacancy Statute is determined by

the federal courts, (3) a declaration that Minnesota may hold a special election pursuant

to the Minnesota Nominee Vacancy Statute, (4) an order requiring the Governor of the

State of Minnesota to issue a writ calling for a special election for Minnesota’s Second

Congressional District Representative to be held in February 2021, and (5) an order

directing Minnesota’s Secretary of State to register Overby’s candidacy.

       On October 31, 2020, Angie Craig and Jenny Winslow Davies (collectively, the

Intervenor Defendants) moved to intervene in this pending case.

                                       ANALYSIS

       Federal Rule of Civil Procedure 24 governs motions to intervene and provides two

avenues for intervention—intervention of right under Rule 24(a), Fed. R. Civ. P., and

permissive intervention under Rule 24(b), Fed. R. Civ. P. The Intervenor Defendants

seek to intervene as of right and, alternatively, seek permissive intervention. Fed. R. Civ.




                                             3
          CASE 0:20-cv-02250-WMW-TNL Doc. 27 Filed 11/02/20 Page 4 of 9




P. 24(a), (b). No party opposes the Intervenor Defendants’ motion to intervene. The

Court, nonetheless, considers the motion under the applicable legal standards.

         I.    Standing

         As a threshold matter, “Article III standing is a prerequisite for intervention in a

federal lawsuit.” Curry v. Regents of Univ. of Minn., 167 F.3d 420, 422 (8th Cir. 1999)

(internal quotation marks omitted); see also Mausolf v. Babbitt, 85 F.3d 1295, 1299–1300

(8th Cir. 1996). Article III of the United States Constitution limits federal jurisdiction to

actual cases or controversies. U.S. Const., art. III, § 2, cl. 1; Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992); Hargis v. Access Capital Funding, LLC, 674 F.3d

783, 790 (8th Cir. 2012). The standing inquiry requires the litigant to (1) have suffered

an injury in fact, (2) establish a causal connection between the injury and the challenged

action, and (3) show that the injury would be redressed by a favorable decision. See

Lujan, 504 U.S. at 560–61; City of Clarkson Valley v. Mineta, 495 F.3d 567, 569 (8th Cir.

2007).

         A.    Injury in Fact

         An alleged injury must be “concrete, particularized, and either actual or

imminent.” United States v. Metro. St. Louis Sewer Dist., 569 F.3d 829, 834 (8th Cir.

2009) (internal quotation marks omitted). “The law recognizes economic, non-economic,

and indirect economic injuries, for standing purposes.” Animal Prot. Inst. v. Merriam,

242 F.R.D. 524, 527 (D. Minn. 2006).            A prospective intervening defendant may

establish an imminent injury sufficient for the purpose of standing by demonstrating that,

if granted, the relief sought by the plaintiff would threaten the prospective intervenor’s


                                              4
        CASE 0:20-cv-02250-WMW-TNL Doc. 27 Filed 11/02/20 Page 5 of 9




interests.   See South Dakota v. Ubbelohde, 330 F.3d 1014, 1025 (8th Cir. 2003)

(concluding that “[s]uccess by [the plaintiff] in the whole litigation would impair the

proposed intervenors’ interests,” and reversing the district court’s denials of the motions

to intervene).

       Intervenor Defendants argue that, if granted, the relief that Overby seeks (1) would

harm Intervenor Defendants’ interests in having the election proceed on the date set by

Congress under 2 U.S.C. § 7, which this year is on November 3, 2020, and (2) would

harm Intervenor Defendants’ interests in ensuring that Minnesota’s Second

Congressional District has continuous representation in the United States House of

Representatives. Intervenor Defendants’ arguments are well founded. If Overby secures

the relief she seeks, that relief would threaten Intervenor Defendants’ alleged interests.

See id. Moreover, as alleged, this injury is concrete, particularized, and imminent,

because it personally impacts Intervenor Defendants’ interests with respect to the

impending election. Intervenor Defendants, therefore, have established an injury in fact.

       B.        Causation

       A proposed intervenor satisfies the traceability requirement if the defendant would

be compelled to cause the alleged injury to the intervenor if the plaintiff prevails. Am.

Civil Liberties Union of Minn. v. Tarek ibn Ziyad Acad., 643 F.3d 1088, 1093 (8th Cir.

2011). Here, if the Court were to conclude that its October 9, 2020 injunction in Craig,

should be lifted, Minnesota’s Secretary of State would be compelled to enforce the

Minnesota Nominee Vacancy Statute, and the Intervenor Defendants would suffer the




                                            5
        CASE 0:20-cv-02250-WMW-TNL Doc. 27 Filed 11/02/20 Page 6 of 9




injuries they allege.      Accordingly, Intervenor Defendants satisfy the causation

requirement of standing.

       C.     Redressability

       An alleged injury that includes the enforcement of certain policies may be

redressable by a judicial determination that the challenged policies are permitted. Id. If

this Court determines that the Court’s October 9, 2020 order granting the preliminary

injunction should remain in place, Intervenor Defendants will not suffer the injuries they

allege. As such, Intervenor Defendants satisfy the redressability element of standing.

       In summary, because the Intervenor Defendants have demonstrated an injury in

fact, causation, and redressability, they have met their burden of establishing that they

have Article III standing. See Lujan, 504 U.S. at 560–61; accord Mineta, 495 F.3d at 569.

       II.    Intervention as of Right

       The merits of Intervenor Defendants’ motion to intervene under Federal Rule of

Civil Procedure 24 may be considered because Intervenor Defendants, as proposed

intervenors, have established that they have Article III standing. See Curry, 167 F.3d at

422. A court must permit intervention as of right to a proposed intervenor who “(1) files

a timely motion to intervene; (2) claims an interest relating to the property or transaction

that is the subject of the action; (3) is situated so that disposing of the action may, as a

practical matter, impair or impede the movant’s ability to protect that interest; and (4) is

not adequately represented by the existing parties.” Nat’l Parks Conservation Ass’n v.

U. S. Env’t Prot. Agency, 759 F.3d 969, 975 (8th Cir. 2014) (internal quotation marks

omitted).


                                             6
        CASE 0:20-cv-02250-WMW-TNL Doc. 27 Filed 11/02/20 Page 7 of 9




       When assessing whether a motion to intervene is timely, a district court considers

“(1) the extent the litigation has progressed at the time of the motion to intervene; (2) the

prospective intervenor’s knowledge of the litigation; (3) the reason for the delay in

seeking intervention; and (4) whether the delay in seeking intervention may prejudice the

existing parties.” Tarek ibn Ziyad Acad., 643 F.3d at 1094. Here, Intervenor Defendants

filed their motion to intervene two days after Overby filed the complaint. The litigation

was at an early stage when the Intervenor Defendants moved to intervene. Moreover, the

two days that elapsed between the filing of the complaint and Intervenor Defendants’

motion to intervene do not constitute a delay.            If granted, Intervenor Defendants’

intervention in this action is, unquestionably, timely.

       As a candidate for Representative of Minnesota’s Second Congressional District,

Craig claims an interest relating to the subject matter of this litigation. Davies claims an

interest relating to the subject matter of this litigation because she has already cast a vote

in the 2020 race for Minnesota’s Second Congressional District. The relief sought by the

pending motion for a preliminary injunction asks this Court, in essence, to lift the

preliminary injunction issued on October 9, 2020, which held, in part, that the election for

Minnesota’s Second Congressional District will be held, consistent with federal law,

2 U.S.C. § 7, on November 3, 2020. See Craig, 2020 WL 5988497. As a nominee in the

2020 election for Minnesota’s Second Congressional District, Craig has an interest in the

subject matter and the outcome of this litigation. And, as a voter who has cast a ballot in

the election for Minnesota’s Second Congressional District Representative, Davies has an

interest in the subject matter and outcome of this litigation.


                                              7
        CASE 0:20-cv-02250-WMW-TNL Doc. 27 Filed 11/02/20 Page 8 of 9




       The Court’s decision in this matter could impair or impede the Intervenor

Defendants’ ability to protect the interests that they claim in ensuring that the election

occurs on the date set by federal law. See 2 U.S.C. § 7. Given the few days between the

commencement of this case and the November general election, expedited resolution of

these questions presented must occur as the questions at issue will be moot in fewer than

24 hours. Intervenor Defendants have a limited window of time in which to protect the

interest they claim in having the election occur on the date set by federal law. And

Intervenor Defendants’ ability to protect that interest would be impaired if they are not

permitted to intervene.

       Finally, as a candidate for Minnesota’s Second Congressional District, Craig holds

interests in this litigation that may be separate and distinct from the interests of

Minnesota’s Secretary of State and Minnesota’s Governor.               And as a voter in

Minnesota’s Second Congressional District, Davies also holds interests in this litigation

that may be separate and distinct from the interests of Minnesota’s Secretary of State and

Minnesota’s Governor. In light of these circumstances, without Intervenor Defendants’

intervention, their interests are not adequately represented by the existing defendants.

       In summary, because the Intervenor Defendants’ intervention as party defendants

in this matter is proper as an intervention of right under Rule 24(a)(2), Fed. R. Civ. P., the

Court grants the Intervenor Defendants’ motion to intervene as party defendants.




                                              8
       CASE 0:20-cv-02250-WMW-TNL Doc. 27 Filed 11/02/20 Page 9 of 9




                                       ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Movants/Intervenor Defendants Angela Craig and

Jenny Winslow Davies’s joint motion to intervene, (Dkt. 19), is GRANTED.


Dated: November 2, 2020                              s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge




                                           9
